Citation Nr: 0325699	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-17 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for postoperative residuals 
of surgical correction of mandibular prognathism.  


REPRESENTATION

Appellant represented by:	Richard Sicking, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from November 
1970 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a August 2000 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO) that denied the veteran's claim of 
entitlement to service connection for postoperative residuals 
of surgical correction of mandibular prognathism, claimed on 
the basis of aggravation of a pre-existing disorder.  The 
veteran perfected an appeal of that decision.  

The veteran appeared at the RO for a hearing conducted before 
the undersigned in March 2003.  The transcript of that 
hearing has been associated with the claims file. 


REMAND

Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to this 
claim because it was filed before enactment of the law.  See 
Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 25, 2003).  
However, the factual scenario in Kuzma, as well as in the 
prior Federal Circuit cases of Dyment and Bernklau cited 
therein, was that proceedings were complete before VA when 
the VCAA was enacted.  See Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002).  Clearly, that is not the case here.  
Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 11-00, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
this claim.

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as this 
one, and the potential prejudice to the appellant if the 
Board were to proceed to issue a decision at this time, the 
Board concludes a remand is needed for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
It would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claim.  In fact, it would 
be more advantageous to the veteran.  The specific problem 
with VCAA compliance in this case is that the letter sent to 
the veteran in September 2001 only told him that he had 60 
days to submit the requested information and/or evidence, not 
the one-year statutory period to which he is entitled.  In 
light of the PVA decision, the letter in this case was 
misleading and legally insufficient. 

Evidentiary development

The veteran's claim of entitlement to service connection for 
postoperative residuals of surgical correction of mandibular 
prognathism appears to turn upon whether competent evidence 
can be produced supporting the allegation that the elective 
surgery performed in service for the correction of a 
mandibular prognathism resulted in the development of 
permanent disability over and above that which would be due 
to the natural progression of what was assumed by the RO to 
have been a pre-existing disorder.  Given that the veteran's 
mandibular prognathism was not noted upon entry into service, 
however, a threshold question must be asked as to whether it 
can be found that the veteran's mandibular disorder pre-
existed service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304 (2002); Cotant v. Principi, 17 Vet. App. 116 (2003); 
VAOGCPREC 3-2003.  

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with service, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  The 
evidence in this case suggests the necessity for such action 
so that a decision on the veteran's claim will be a fully 
informed one.  

Accordingly, this case is REMANDED for the following:

1.  Unless legal precedent is issued after the date 
of this Board decision which makes it clear that 
the VCAA does not apply to claims filed before 
November 9, 2000, review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  Notify the 
veteran of what evidence is required to 
substantiate his claim; what evidence, if any, the 
veteran is to submit; and what evidence VA will 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Any notice given, or action taken thereafter, must 
also comply with the holdings of Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7007, -
7008, -7009, -7010 (Fed. Cir. September 22, 2003), 
as well as any other controlling guidance provided 
after the issuance of this Board decision.   

2.  Schedule the veteran for an examination 
conducted by a physician skilled in the 
diagnosis and treatment of mandibular and 
dental disorders to show the nature, extent, 
and etiology of any current mandibular and/or 
dental disability, if found.  The claims 
folder must be made available to the examiner 
for review in connection with the examination.  
The examiner should review the veteran's 
claims folder and indicate in the examination 
report that pertinent records contained 
therein have been reviewed.  

The examiner should offer an opinion as to 
whether it can be concluded with clear and 
unmistakable certainty that the veteran's 
diagnosed mandibular prognathism had pre-
existed the veteran's period of service, and, 
if so, whether it can also be concluded with 
clear and unmistakable certainty that the 
veteran's pre-existing mandibular disorder was 
not aggravated to a permanent degree beyond 
that which would be due to the natural 
progress of the pre-existing disorder.  

In regard to aggravation, a distinction should 
be drawn between any temporary exacerbation of 
symptoms as opposed to an increase in the 
level of disability beyond natural 
progression.  If the foregoing conclusions 
cannot be made with the certainty noted above, 
the examiner should offer an opinion as to 
whether the veteran has any current mandibular 
or dental disorder that can be attributed to 
any injury or disease found in service.  A 
complete rationale for any opinion expressed 
is respectfully requested.  

3.  Upon receipt of the VA examination report, 
conduct a review to verify that all requested 
opinions have been offered.  If the 
information is deemed lacking, refer the 
report to the VA examiner for corrections or 
additions.  

4.  Then, readjudicate the veteran's claim.  In 
that regard, a threshold determination must be 
made as to whether the veteran's mandibular 
disorder pre-existed service.  The holding in 
Cotant v. Principi, 17 Vet. App. 116 (2003), 
and VAOGCPREC 3-2003 should be considered.  If 
a complete grant of the claim remains denied, 
the appellant and his attorney should be 
provided a supplemental statement of the case.  
An appropriate period of time should be allowed 
for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until further notice is obtained.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development, is necessary for a 
comprehensive and correct adjudication of his claim.  The 
veteran's cooperation is both critical and appreciated.  
However, the veteran is further advised that his failure to 
report for any scheduled examinations without good cause may 
result in a claim being considered on the evidence now of 
record or denied.

This claim must be afforded expeditious treatment.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




